Citation Nr: 1506731	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  12-33 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.   Entitlement to a rating in excess of 40 percent for status-post gunshot wound muscle groups I and III, fractured humerus, with retained foreign bodies, right shoulder.

2.  Entitlement to a rating in excess of 30 percent for status-post gunshot wound muscle groups VII and VIII, ulnar nerve distribution, right.

3.  Entitlement to a rating in excess of 20 percent for surgical scar, status-post gunshot wound, right anterior axillary line; entry scar, status-post gunshot wound, upper anterior chest wall and scar, status-post gunshot wound with open reduction internal fixation for right humeral fracture, right deltoid.

4.  Entitlement to a compensable rating for small screw scars, right distal humeral region.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected status-post gunshot wound muscle groups I and III, status-post gunshot wound muscle groups VII and VIII and scars.
REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and D. C.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from September 1970 to August 1974 and from July 2002 to March 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

In a December 2012 Decision Review Officer (DRO) decision, the agency of original jurisdiction (AOJ) determined that there was clear and unmistakable error in the evaluation of the Veteran's scars in the October 2009 rating decision.  Specifically, it was determined that separate ratings for the scars were assigned in error and that the proper rating under the revised schedular criteria requires the scars be evaluated together.  Accordingly, the Board has characterized the increased rating claim on appeal as reflected on the title page (consistent with the AOJ's adjudication of the claim).

In October 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing (Videoconference).  A hearing transcript has been associated with the record.  The record was held open for 60 days to allow for the submission of additional evidence.

In October 2013, the Veteran submitted additional evidence in support of his appeals.  Such submissions were accompanied by a waiver of initial AOJ consideration.  The Board may therefore properly consider such evidence.  See 38 C.F.R. § 20.1304 (2014). 

The Board notes that when evidence of unemployability is submitted during the course of an appeal from an assigned rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran has reported medically retiring from his prior employment in approximately August 2011 and that he retired due to his service-connected disabilities.  As the evidence suggests that the Veteran may be unemployable due to symptoms of his service-connected status-post gunshot wound muscle groups I and III, status-post gunshot wound muscle groups VII and VIII, ulnar nerve distribution, right and scars, the issue of entitlement to a TDIU has been raised. Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's claims for increased ratings, it has been listed on the first page of this decision. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in the Virtual VA reveals the October 2013 hearing transcript as well as VA treatment records dated through April 2013; such records were considered in the April 2013 supplemental statement of the case (SSOC).  The remaining documents in Virtual VA and VBMS files are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The Board's decisions on the claims for increased ratings for scars are set forth below.  The remaining claims on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim decided herein have been accomplished. 

2.  The Veteran's scars to the upper anterior chest wall, right anterior axillary line and right deltoid manifested as deep scars with subjective complaints of pain throughout the appellate period and have not resulted in an unstable scar(s); an objectively painful scar(s); a superficial scar(s); did not encompass an area or areas of at least six square inches (39 square centimeters); were not located on the head, face or neck and did not number five or more.

3.  The Veteran's small screw scars of the right distal humeral region manifested as a deep scar with subjective complaints of pain throughout the appellate period and has not resulted in an unstable scar(s); an objectively painful scar(s); a superficial scar(s); did not encompass an area or areas of at least six square inches (39 square centimeters) and was not located on the head, face or neck.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for surgical scar, status-post gunshot wound, right anterior axillary line; entry scar, status-post gunshot wound, upper anterior chest wall and scar, status-post gunshot wound with open reduction internal fixation for right humeral fracture, right deltoid have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, 7804 (2014).  

2.  The criteria for a compensable rating for small screw scars, right distal humeral region have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R.       §§ 4.1, 4.3, 4.7, 4.118, 7805 (2014).  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R.                 § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   Id.

Furthermore, with respect to claims for increase, the VCAA notice requirements include notice to provide, or ask VA to obtain, medical or lay evidence of increased severity and the impact thereof on employment to substantiate the claim; and providing examples of types of medical or lay evidence that may be submitted, or that VA can be asked to obtain, which are relevant to establishing an increased rating.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affirmed in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO). Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

An August 2009 letter provided such notice with regard to the Veteran's claims for an increased rating for scars on the right shoulder and trauma to the right shoulder.  This letter indicated what information and evidence was needed to substantiate each claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  The letter also provided him with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  The October 2009 rating decision reflects the RO's initial adjudication of the claims for an increased rating after the issuance of the August 2009 letter.  In addition, the August 2009 letter set forth specific criteria for higher rating for scars (the timing and form of which suffices, in part, for Dingess/Hartman).

Moreover, the Board notes that there has been no allegation of prejudice from any notice deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a party alleging defective notice has the burden of showing how the defective notice was harmful).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the report of the VA examination, as well as the Veteran's VA treatment records and private treatment records.  The Board notes that although the Veteran testified during his October 2013 hearing that he received private treatment from two physicians, he stated that he received primary care treatment and treatment for his right shoulder only and there is no indication that the Veteran receives treatment from these providers for his service-connected scar disabilities.  The most recent VA examination regarding the Veteran's scars was conducted in September 2009.  Neither the Veteran nor his representative have argued that there has been any increase in severity of this disability during the pendency of the appeal.  The Board is not required to remand an appealed disability-benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared; thus, no remand for such purpose is warranted in this case.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); VAOPGCPREC 11-95 (1995).

Also of record and considered in connection with the appeals are various written statements provided by the Veteran and his representative, on his behalf.

The Board notes the Veteran's October 2013 hearing testimony that he had recently applied for Social Security Administration (SSA) disability benefits as he could not longer work due to the severity of his shoulder symptoms.  There is no indication from the Veteran, or in the record, that such application was based on his service-connected scars.  Hence, these SSA records are not relevant to the instant claims for increased rating for scars and it is therefore not necessary to request records from SSA with regards to the claims decided herein.   See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that "there must be specific reason to believe [SSA] records may give rise to pertinent information to conclude that they are relevant"). 

The Board points out that that the Veteran was provided the opportunity to orally set forth his contentions during his hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


Here, during the October 2013 hearing, the undersigned enumerated the issues on appeal, to include the matters of higher ratings for the disabilities here at issue.  The Veteran provided testimony regarding his symptoms and his current treatment.  In addition, the Veteran's representative provided argument in support of the claims.
Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  Although the undersigned did not explicitly suggest the submission of any specific evidence, the hearing testimony did not reveal the presence of any outstanding evidence; hence, any omission in this regard was not prejudicial to the Veteran.  As such, the hearing was legally sufficient. 

In summary, the duties imposed by the VCAA have been considered and satisfied. The Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on any of the claims.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In a claim for increased rating for already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Each following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A.  Scars to the Upper Anterior Chest Wall, Right Anterior Axillary Line and Right Deltoid

As detailed in the Introduction, the Veteran's service-connected scars to the upper anterior chest wall, right anterior axillary line and right deltoid have been rated under the diagnostic code for unstable or painful scars.  The Veteran contends that a higher rating for these scars is appropriate under the former diagnostic criteria.  In addition, he asserts that a higher rating is warranted due to the daily chronic pain he experienced in the scar areas and deep muscle pulling in the areas below the scars he experienced.

Under the rating criteria that has been in effect since October 23, 2008, one or two scars that are unstable or painful warrant a 10 percent rating.  Three or four scars that are unstable or painful warrant a 20 percent rating and five or more scars that are unstable or painful warrant a 30 percent rating.  38 C.F.R. § 4.118, 7804. 

A September 2009 VA examination report indicates that there are three scars on the Veteran's trunk.  The first scar is located immediately below the medial end of the right scapula, which was the entrance wound, and measured 0.5 cm by 2.0 cm.  This scar was noted to be painful and deep with no signs of skin breakdown, inflammation, edema, keloid formation or tenderness on examination.  The second scar was located in the right axillary line anterior to the right axilla.  This scar was noted to measure 0.3 cm by 7.5 cm and was painful and deep with no signs of skin breakdown, inflammation, edema, keloid formation or pain on examination.  The third scar was located from the top of the right shoulder down the lateral side of the right arm.  This scar measured 0.4 cm by 12.5 cm and was found to be deep without inflammation, edema, keloid formation or tenderness on examination.  

The record does not support a rating in excess of 20 percent for scars to the upper anterior chest wall, right anterior axillary line and right deltoid.  While the Veteran subjectively reported pain in the area of the scars, it is not clear whether the scars were found to be painful on objective examination as the VA examiner both indicates that the scars were not painful or tender and that they were characterized as painful.  Regardless, the scars were not found to number five or more and hence any finding of objective pain cannot support an award of a higher rating.  Moreover, the scars were not found to be unstable and the Veteran has not subjectively reported such symptoms.  



As such, the record does not indicate that the Veteran's upper anterior chest wall, right anterior axillary line and right deltoid manifested as five or more scars that were painful or unstable and, accordingly, a higher rating is not warranted.

The Board has also considered whether a higher or a separate rating is warranted under other potentially applicable diagnostic codes.  However, these scars did not impact an area or areas of 72 square inches (456 square centimeters) or greater and hence do not warrant a rating under 7801.  Although these scars were found to be nonlinear, they were not superficial and did not impact an area or areas of 144 square inches (929 square centimeters) or greater and hence do not warrant a rating under 7802.  As such, higher or separate ratings under other potentially applicable diagnostic codes are not warranted.

B.  Right Distal Humeral Region Scar

The Veteran contends that a higher rating is warranted due to the daily chronic pain he experienced in the scar area as well as the deep muscle pulling in the areas below the scar.

The service-connected small screw insertion scars of the right distal humeral region are rated under 38 C.F.R. § 4.118, 7805 for scars that cause limitation of motion.  Under that diagnostic code, any disabling effects not considered in a rating provided under 7800-7804 are to be considered under an appropriate diagnostic code.

A September 2009 VA examination report indicates that there was a slightly oblique operative scar on the lateral side of the right arm immediately below and in contact with the lower end of the scar down the lateral side of the right arm.  The examiner noted that this scar was an operative scar that was the result of the open reduction internal fixation (ORIF) of the right humerus fracture for placement of screw.  This scar measured 0.1 cm by 2.0 cm and was deep without pain, signs of skin breakdown, inflammation, edema or keloid inflammation.

The record does not support a compensable rating for a right distal humeral region scar as there are no factors for consideration other than those indicated in the rating criteria.  The scar is not productive of any limitation of motion or neurological impairment or any other impairment uniquely addressable under rating codes other than those indicated for rating of scars.

The Board has also considered whether a higher or a separate rating is warranted under other potentially applicable diagnostic codes.  This scar did not impact an area or areas of 72 square inches (456 square centimeters) or greater and hence does not warrant a rating under 7801.  Although this scar appears to be nonlinear, it was not found to be superficial and did not impact an area or areas of 144 square inches (929 square centimeters) or greater and hence does not warrant a rating under 7802.  This scar was not found to be unstable nor was it objectively painful; a higher rating under 7804 is not warranted.  As such, higher or separate ratings under other potentially applicable diagnostic codes are not warranted.


C.  Other Considerations

The Board notes the arguments of the Veteran's representative that consideration of the increased claims for scars under the prior diagnostic codes for scarring was warranted.  The criteria for rating scars were revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, 7800 to 7805).  The amendments are effective for claims filed on or after October 23, 2008.  In the instant case, the Veteran filed his claim for an increased rating in June 2009.  As such, the former criteria are not applicable to the appeal before the Board and the representative's argument is without merit.

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, the Veteran is competent to report scar symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 47.  He is not, however, competent to identify a specific level of disability of scars according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's scars have been provided by the medical personnel who examined him during the current appeals and rendered pertinent opinions in conjunction with the evaluation.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  The Board finds these records to be more probative than the Veteran's general complaints of increased symptomatology.  See Cartwright, supra (interest in the outcome of a proceeding may affect the credibility of testimony).

The Board has considered whether staged ratings under Hart are appropriate for the Veteran's service-connected scars to the upper anterior chest wall, right anterior axillary line and right deltoid as well as small screw insertion scars to the right distal humeral region; however, the Board finds that his symptomatology has been stable throughout the appeals.  Therefore, assigning a staged rating for such disabilities is not warranted.

Additionally, the Board finds that at no pertinent point have scars to the upper anterior chest wall, right anterior axillary line and right deltoid as well as small screw insertion scars to the right distal humeral region the been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1). 

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disabilities at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R.   § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R.    § 3.321(b)(1).   If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the Board finds that the applicable schedular criteria are adequate to each disability currently under consideration at all points pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Significantly, there is no medical indication or argument that the applicable criteria are otherwise inadequate to rate the scars to the upper anterior chest wall, right anterior axillary line and right deltoid as well as small screw insertion scars to the right distal humeral region.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Further, the Board notes that, pursuant to Johnson v. McDonald, 762 F.3d
1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.   However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional scar impairment that has not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

For all the foregoing reasons, the Board finds that there is no basis for a higher, or staged, rating for the scars to the upper anterior chest wall, right anterior axillary line and right deltoid as well as small screw insertion scars to the right distal humeral region, pursuant to Hart, and that each claim for increased rating must be denied.  The Board finds that the preponderance of the evidence is against assignment of any higher or additional rating for any disability under consideration.  See 38 U.S.C.A.   § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

A rating in excess of 20 percent for surgical scar, status-post gunshot wound, right anterior axillary line; entry scar, status-post gunshot wound, upper anterior chest wall and scar, status-post gunshot wound with open reduction internal fixation for right humeral fracture, right deltoid, is denied.

A compensable rating for small screw scars, right distal humeral region is denied.


REMAND

With respect to the remaining issues on appeal, the Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board notes that the Veteran was last afforded a VA examination in September 2009 in order to determine the current nature and severity of his status-post gunshot wound to muscle groups I and III and status-post gunshot wound muscle groups VII and VIII.  The Veteran testified during his October 2013 hearing that he experienced increased pain and arm numbness so severe that he could sometimes not move it.  He also testified that he was unable to lift his right arm over his head.  In addition, the September 2009 VA examiner determined that, on physical examination, that the Veteran's status-post gunshot wound to muscle groups I and III also impacted muscle group IV.  However, the examiner did not provide an assessment as to severity of such impairment-namely, whether the overall residuals for muscle group IV were best characterized as moderate, moderately severe or severe.  In light of such testimony and the deficiencies detailed above, and the time period since the September 2009 examination, and, hence, the possibility of worsening of his disability, the Veteran should be afforded a new VA examination to determine the current nature and severity of his service-connected status-post gunshot wound muscle groups I and III and status-post gunshot wound muscle groups VII and VIII.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

As discussed above, the Veteran reported that he had applied for SSA disability benefits during his October 2013 hearing.  It is not clear from the current record whether such benefits were granted.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits pertinent to the claim on appeal.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   In light of the Veteran's statements, his complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records, if any, should be obtained on remand.

Additionally, as relevant to his TDIU claim, the examiner should be requested to provide a full description of the effects of the Veteran's service-connected disabilities on his ordinary activity, to include his employability.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).   In this regard, the Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013). 

Moreover, while on remand, the Veteran should be provided VCAA notice regarding the information and evidence necessary to substantiate a TDIU claim, and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). 

During his October 2013 hearing, the Veteran testified that he received treatment from private physician, Dr. Y. B. for his primary care and from Dr. B. C. for his shoulder.  Records from Dr. B. C. dated through March 2013 and records from Dr. Y. B. dated through February 2004 are located in the claims file.  However, more recent records may exist.  On remand, the Veteran should be asked to furnish, or to furnish an authorization to enable VA to obtain, any additional private treatment records from providers, including  Drs. Y. B. and B. C., who treated him for his claimed disorders.

In addition, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a VA Form 21-8940 to enable him to file a formal application for a TDIU and provide VCAA notice explaining what is needed to support a claim for a TDIU due to his service-connected disabilities.

2.  Obtain all treatment records from the Alexandria VA Healthcare System, to include the Jennings Community Based Outpatient Clinic, dated from April 2013 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

3.  Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable VA to obtain any additional non-VA treatment records pertinent to the claims on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization so as to allow VA to obtain, any outstanding private records, to include any records from Drs. Y. B. and C. B.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  Obtain the Veteran's complete Social Security Administration records, including all administrative decision(s) on his application for disability benefits and all underlying medical records which are in the Social Security Administration's possession.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R.       § 3.159(e).

5.  After completing the above development, and following the receipt of any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected status-post gunshot wound muscle groups I and III and status-post gunshot wound muscle groups VII and VIII.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

With regards to each disability, the examiner should identify each muscle group involved and specify the degree of injury to those muscle groups and what functional abilities are affected.   In addition, the examiner(s) should indicate the extent of injury and any functional impairment. 

Further, the examiner(s) should identify the etiology of any neurological manifestations, as well as the degree of injury involved and any functional impairment that results.  The examiner(s) should comment as to whether the disability associated with any of the affected muscle groups would be considered moderate, moderately severe, or severe.  In this regard, he/she should comment concerning the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.  The examiner should comment on whether the scars, in particular, are painful (tender), deep, superficial, linear or nonlinear, and/or unstable.  The examiner should describe any functional impairment caused by the scars. 

The examiner should also provide an assessment as to whether the Veteran's overall residuals for Muscle Group IV (i.e., supraspinatus, infraspinatus/teres minor and subscapularis muscle involvement) is best characterized as moderate, moderately severe, or severe.

The examiner should further provide a full description of the effects of the Veteran's service-connected disabilities on his ordinary activity, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

A complete rationale for any opinion expressed must be provided. 

6.  After accomplishing all requested action, as well as any additional action deemed warranted by the VCAA, readjudicate the matters remaining on appeal, in light of all pertinent evidence and legal authority, to include consideration of 38 C.F.R. §§ 4.14 and 4.55(f) and the diagnostic codes pertaining to injuries to muscle groups other than Muscle Group IV that are implicated by the evidence, including, but not limited to, Diagnostic Code 5304 and consideration of referring the claims for increased rating to VA's Director of Compensation for extra-schedular consideration, if appropriate.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to, and discussion of, any additional legal authority considered, including any diagnostic codes considered that pertain to injuries to muscle groups other than Muscle Groups I, III, VII and VIII (to particularly include Muscle Group IV and Diagnostic Code 5304), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


